Opinion,
Mr. Justice Gordon :
Were we to reverse the judgment of the court below we must needs make bad work with the law heretofore governing the marital relation, for not only, in that event, would we have to allow the wife to. acquire and hold property on her personal credit, but also to have and own, even as against creditors, the labor and earnings of her husband. A very brief statement of the facts of this case will, we think, demonstrate that the action of the Common Pleas was correct, and that the evidence adduced by the plaintiff was not of such a character as required its submission to the jury. In the first place, when the goods .in controversy were bought, Joseph C. Blum, the husband of Ida E. Blum, who was the vendor of the plaintiff, was insolvent. This insolvent husband bought these goods, as she alleges, as her agent, though so far as the evidence is concerned it does not appear that he had any previous authority so to act. She testifies that she did not know where the bargain was made; whether the agreement was in writing or not, and if it were in writing she had not seen it. Nor was she consulted about the notes which were given for the goods, and had, indeed, nothing to do with the transaction but to sign those notes when they were presented to her for that purpose. Neither had she anything to do with the sale of the goods after the store was opened in her name, for that business was also conducted by her husband as her agent. So, the notes were paid, not from any money or property advanced by her, but from the proceeds of the business. It thus appears that she had nothing in the transaction but her signature. Under such circumstances it is clear that her application for the benefit of the act of the 3d of April, 1872, has nothing to do with the case; for the effort *168here is' not to protect her separate earnings from the grasp of his creditors, for she had no such earnings, but rather to appropriate his earnings ■ to her own use, and thus prevent their application to his debts.
To sanction an effort of this kind would be to extend the rights of married women much farther than has as yet been done by this court. It is said, however, that she owned some property in her own right, and that this might be regarded as a foundation for her credit. It is true she owned a house and lot, but it is nowhere intimated that she obtained the goods on the credit of that estate. She asked for no such credit, nor does it appear that her alleged vendor so much as knew that she had an estate of any kind. If there is one thing settled in relation to this subject, it is¿ that whilst a married woman may buy goods on credit, yet as was said by Mr. Justice Mebcuk, in Seeds v. Kahler, 76 Penn. St. 262, it must be on the credit of her separate estate, and, as against the creditors of her husband, she must affirmatively establish, that fact. We agree that where a feme covert owns property of value sufficient to serve as the foundation of a credit, direct proof that the credit was based upon it may not be necessary, for the'jury may infer that fact from the circumstances surrounding the transaction : Spering v. Laughlin, 113 Penn. St. 209. But in the case before us there are no circumstanees which would fairly warrant such an inference. Personally, as we have said, beyond the signing of the notes, she was not known in the business. The whole matter was conducted by her husband and without the slightest reference to her separate estate; and that her name was used merely as a cloak to cover the property from the claims of creditors is, from the evidence, so obvious that it cannot be overlooked or ignored.
We cannot, therefore, convict the court below of error in refusing to submit to the jury a case so wholly unsupported by facts.
The judgment is affirmed.